       Case: 3:20-cv-01948-JGC Doc #: 29 Filed: 10/30/20 1 of 2. PageID #: 1565




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 MICHAEL B. RENZ, et al.,                        )   CASE NO.: 3:20-CV-01948
                                                 )
         Plaintiffs,                             )   JUDGE: JAMES G. CARR
                                                 )
 vs.                                             )   NOTICE OF APPEARANCE
                                                 )   OF COUNSEL
 STATE OF OHIO, et al.,                          )
                                                 )
         Defendants.                             )
                                                 )

        Now comes counsel for Defendant, Ottawa County Department of Public Health, and

hereby notifies the Court and all counsel of record that Attorney Amily A. Imbrogno hereby enters

her appearance on behalf of said Defendant. Mazanec, Raskin & Ryder Co., L.P.A. respectfully

requests that the Court and all counsel direct all notices, pleadings and other communications

directly to the above, effective immediately.

                                                Respectfully submitted,

                                                MAZANEC, RASKIN & RYDER CO., L.P.A.

                                                s/ Amily A. Imbrogno
                                                DAVID M. SMITH (0079400)
                                                AMILY A. IMBROGNO (0092434)
                                                100 Franklin’s Row
                                                34305 Solon Road
                                                Cleveland, OH 44139
                                                (440) 248-7906
                                                (440) 248-8861 – Fax
                                                Email: dsmith@mrrlaw.com
                                                         aimbrogno@mrrlaw.com

                                                Counsel for Defendant
                                                Ottawa County Department of Public Health
      Case: 3:20-cv-01948-JGC Doc #: 29 Filed: 10/30/20 2 of 2. PageID #: 1566




                                   CERTIFICATE OF SERVICE

         I hereby certify that on October 30, 2020, a copy of the foregoing Notice of Appearance

was filed electronically. Notice of this filing will be sent to all registered parties by operation of

the Court’s electronic filing system. Parties may access this filing through the Court’s system.

                                               s/ Amily A. Imbrogno
                                               DAVID M. SMITH (0079400)
                                               AMILY A. IMBROGNO (0092434)

                                               Counsel for Defendant
                                               Ottawa County Department of Public Health

PERS-200273/NOAppearance for AAI




                                                  2
